`DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020 and 07/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
	 paragraph [0159] discloses beam characteristic measurer 84, the beam splitter 81 and  paragraph [0160] discloses transfer lens 85 and image sensor 86 and all these elements are in Fig. 3, however Fig. 3 lacks elements 81, 84-86. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 11-12 and 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Hendler et al. (5506676) in view of Hill et al. (20040114152 A1).

Regarding claim 1, Hendler et al. discloses (see Figs. 1-4) a laser radiation system (as in Fig. 1-2) comprising: 
a first optical system (130)configured to convert a first laser flux into a second laser flux (radiation from 110 to 130 is first laser flux and radiation 130 to 164-160-162 forms second radiation flux) and ; 
a multimirror device including a plurality of mirrors (240, 244 and 242), configured to be capable of controlling an angle of an attitude of each of the plurality of mirrors (inherent to disclosure at column 3 line 38-48, discloses An incidence angel .THETA. of light on device 220, from illuminating system 110 and an observation angle .THETA.' of Fourier transform optics 130 can be selected to provide bright field light pattern implies adjustability of mirrors by disclosing selection of angle also see column 7, line 24-35), and configured to divide the second laser flux into a plurality of laser fluxes and reflect the plurality of laser fluxes in a plurality of directions to produce the plurality of divided laser fluxes (282, 284 and flux traveling 180 direction); 
a Fourier transform optical system configured to focus the plurality of divided laser fluxes (as indicated by integrating lenses 150, 154 focuses light on sensor 164); and
 a control section configured to control the angle of the attitude of each of the plurality of mirrors (as stated at column 7, line 40-53 discloses is a controller).
 Hendler et al. does not teach the control section is configured to superimposes the plurality of laser fluxes, which are divided by the mirrors separate from each other by at least a spatial coherence length of the second laser flux, on one another.

With regards to claimed limitation  “a multimirror device including a plurality of mirrors, configured to be capable of controlling an angle of an attitude of each of the plurality of mirrors” it has been held that the recitation that an element is "capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Hill et al. discloses the control section is configured to superimposes the plurality of laser fluxes, which are divided by the mirrors separate from each other by at least a spatial coherence length of the second laser flux, on one another (paragraph [0160] discloses beam steering element 158 super imposing beams 111 and 113 and electronic processor and computer 194 as controller).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use controller to steer beams for superimposing as disclosed by Hill et al. with the device of Hendler et al. for the purpose of reducing lateral shear effects (see paragraph [0160]).

Regarding claim 2, Hendler et al. discloses (see Figs. 1-4) further discloses a laser apparatus configured to output the first laser flux (radiation emerging on 130 from 110 and 120).
 
Regarding claim 3, Hendler et al. in view of Hill et al. discloses the laser radiation system as in claim 2 except the laser apparatus is a discharge-excitation -type laser apparatus.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a discharge-excitation -type laser apparatus by using laser source having a laser having gas discharge-excitation  laser in order to obtain radiation of infrared region since it was known in the art as taught by Busch et al. (5246868) that any laser having gas excitation means can be used as laser source (see column 7, line 34-49)..

Regarding claim 6, Hendler et al. discloses (see Figs. 1-4) further discloses  a beam characteristic measurer (160, 162, 164) configured to measure beam characteristics of the second laser flux (see column 9, line 8-20), wherein the control section is configured to control the angle of the attitude of each of the plurality of mirrors based on a result of the measurement performed by the beam characteristic measurer (column 7, line 25-53 discloses controllable reflective device).

Regarding claim 7-8, Hendler et al. discloses (see Figs. 1-4) further discloses the beam characteristic measurer (160, 162, 164) is a beam profiler configured to measure an optical intensity distribution of a beam cross section of the second laser flux (inherent to image sensor which responses to intensity of light).

Regarding claim 11, Hendler et al. discloses (see Figs. 1-4) the first optical system includes a beam shaping optical system (154).

Regarding claim 12, Hendler et al. discloses (see Figs. 1-4) the first optical system includes a beam collimator optical system (inherent to source 110 which provides parallel light rays which is collimated beam  as shown in fig. 1).

Regarding claim 15, Hendler et al. discloses (see Figs. 1-4) an angle at which the second laser flux is incident on the multimirror device (radiation from 130 to 142) is so set that an interval ps between the plurality of mirrors (distance between 142 and 144) that causes an optical path difference ALg of laser fluxes into which the second laser flux reflected off the multimirror device is divided to be greater than or equal to a temporal coherence length ALt of the second laser flux is smaller than the spatial coherence length of the second laser flux (flux length 142 to 164 and flux length 142 to 160 is different).

Regarding claim 16, Hendler et al. discloses (see Figs. 1-4) further discloses a projection optical system configured to cause a first image formed in a focal position of the Fourier transform optical system (radiation impinging on 130 forms image of 120) to be formed as a second image on a surface of a processing receiving material (radiation impinging on sensors 160, 162 and 164 forms second image).

Regarding claim 17-18, Hendler et al. further discloses (see Figs. 1-4)  forming of mask and using mask for forming spatial separator and using  a mask and does not state specific to an opening smaller than a focused beam that conforms to  0.3<Dm/Dl<0.99 where Dm is opening diameter and Dl is diameter of focused beam that forms the first image is disposed in a position of the first image is an intended use.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention; since it has been held to be within the general skill of a worker in the art to a mask with proper patterns for the intended use as a matter of obvious design choice, 101 USPQ 284 (CCPA 1954).

Regarding claim 20, Hendler et al. discloses (see Figs. 1-4) a laser radiation system (as in Fig. 1-2) comprising: 
a first optical system (130)configured to convert a first laser flux into a second laser flux (radiation from 110 to 130 is first laser flux and radiation 130 to 164-160-162 forms second radiation flux) and ; 
a multimirror device including a plurality of mirrors (240, 244 and 242), configured to be capable of controlling an angle of an attitude of each of the plurality of mirrors (inherent to disclosure at column 3 line 38-48, discloses An incidence angel .THETA. of light on device 220, from illuminating system 110 and an observation angle .THETA.' of Fourier transform optics 130 can be selected to provide bright field light pattern implies adjustability of mirrors by disclosing selection of angle also see column 7, line 24-35), and configured to divide the second laser flux into a plurality of laser fluxes and reflect the plurality of laser fluxes in a plurality of directions to produce the plurality of divided laser fluxes (282, 284 and flux traveling 180 direction); 
a Fourier transform optical system configured to focus the plurality of divided laser fluxes (as indicated by integrating lenses 150, 154 focuses light on sensor 164);
a wave front sensors (160, 162 and 164 senses) senses wave fronts and an optical intensity.  
 a control section configured to control the angle of the attitude of each of the plurality of mirrors (as stated at column 7, line 40-53 discloses is a controller).
 Hendler et al. does not teach a wave front sensor configured to measure a traveling direction of a laser flux in each position in a beam cross section of the second laser flux; and
the control section configured to a control the angle of the attitude of each of the plurality of mirrors based on the traveling direction and the optical intensity of the laser flux in each position in the beam cross section measured by the wave front sensor
With regards to claimed limitation  “a multimirror device including a plurality of mirrors, configured to be capable of controlling an angle of an attitude of each of the plurality of mirrors” it has been held that the recitation that an element is "capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Hill et al. discloses the  wave front sensor configured to measure a traveling direction of  the second laser flux; and the control section configured to a control the angle of the attitude of each of the plurality of mirrors based on the traveling direction and the optical intensity of the laser flux in each position in the beam cross section measured by the wave front sensor
 (paragraph [0160] discloses beam steering element 158 super imposing beams 111 and 113 and electronic processor and computer 194 as controller and paragraph [0263] discloses measurement of angle beam direction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use controller to steer beams for and measure the direction of beam traveling as disclosed by Hill et al. with the device of Hendler et al. for the purpose of reducing lateral shear effects (see paragraph [0160]).

Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Hendler et al. (5506676) in view of Hill et al. (20040114152 A1) and further in view of Endo et al. (20100078580 A1).

Regarding claim 4, Hendler et al. in view of Hill et al. discloses the laser radiation system as in claim 1 except the control section is configured to set a plurality of coherence cells based on the spatial coherence length of the second laser flux, segment an arrangement of the plurality of mirrors of the multimirror device into a plurality of mirror arrangement regions in correspondence with the coherence cells to specify the mirror arrangement regions including the plurality of mirrors for each of the coherence cells, and select one mirror from each of the plurality of coherence cells and control the angle of the attitude of each of the plurality of mirrors in such a way that the selected mirrors reflect the laser fluxes in the same direction.
Endo et al. discloses (see Fig. 1-12) he control section (compensation control unit, paragraph [0153])  is configured to set a plurality of coherence cells (100, 200 as in Fig. 11, examiner has formed 100 as elements 101, 201 and 200 as 102, 202) based on the spatial coherence length of the second laser flux, segment an arrangement of the plurality of mirrors (101, 102) of the multimirror device into a plurality of mirror arrangement regions in correspondence with the coherence cells (100, 200) to specify the mirror arrangement regions including the plurality of mirrors for each of the coherence cells (as shown in Fig. 11, mirror 101 for 100 and mirror 102 for 200), and select one mirror from each of the plurality of coherence cells and control the angle of the attitude of each of the plurality of mirrors in such a way that the selected mirrors reflect the laser fluxes in the same direction (WFC-C 50 is for controlling wave front, see paragraph [0083] and paragraph [0121]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use wave front compensator and wave front controller WFC-C as disclosed by Endo et al. with the device of Hendler et al. in view of Hill et al. for the purpose of maintaining certain beam characteristics after passing through certain optical elements (see paragraph [0205]-[0207]).

Regarding claim 9, Hendler et al. in view of Hill et al. discloses the laser radiation system as in claim 7 except the beam characteristic measurer is a wave front sensor configured to measure a traveling direction and an optical intensity of a laser flux..
Endo et al. discloses (see Fig. 1-12)  the beam characteristic measurer (360) configured to measure a traveling direction and an optical intensity of a laser flux (see paragraph [0158]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use wave front sensor having capability of obtaining intensity distribution and  to measure a traveling direction as disclosed by Endo et al. with the device of Hendler et al. in view of Hill et al. for the purpose of maintaining certain beam characteristics after passing through certain optical elements (see paragraph [0205]-[0207]).

Regarding claim 10, Endo et al. further discloses (see Fig. 1-12) the control section (compensation control unit, paragraph [0153])  is configured to control the angle of the attitude of each of the plurality of mirrors based on the traveling direction and the optical intensity of the laser flux in each position in the beam cross section measured by the wave front sensor (see also paragraph [0205]-[0207]).

Claims 13-14 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over by Hendler et al. (5506676) in view of Hill et al. (20040114152 A1) and further in view of Govorkov et al. (20070070302 A1).

Regarding claim 13, Hendler et al. in view of Hill et al. discloses the laser radiation system as in claim 1 except the first optical system includes a low-coherence optical system.
Govorkov et al. discloses (see Fig. 3A-3B) illuminating optical system that includes a low-coherence optical system (98).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use stepped element as a stepped prism as disclosed by Govorkov et al. in order to provide angular diversity of light with the device of Hendler et al. in view of Hill et al. (see paragraph [0034] of Govorkov et al.).

Regarding claim 14, Govorkov et al. further discloses (see Fig. 3A-3B) the low-coherence optical system (98) is an optical element configured to spatially produce an optical path difference greater than or equal to a temporal coherence length between laser fluxes in different positions in a laser beam (paragraph [0034] discloses “the  stepped element  is to provide angular diversity of light incident on the modulator parallel to provide a plurality of sectors with rays propagating within each sector following a different path length indicates optical path difference as in this claim)..

Regarding claims 19, the structural limitations therein are the same as those recited in claims 1-18, as rejected by Hendler et al. in view of Hill et al. and Govorkov et al. above.
Hendler et al. in view of Hill et al. and Govorkov et al. is silent to a method of manufacturing an electronic device as in this claim.
However, one skilled in the art will recognize that manufacturing Hendler et al. in view of Hill et al. and Govorkov et al. device will comprise Applicant’s recited steps of providing a laser flux, providing processing material and applying.  Since only generic method steps and no specific method steps are claimed, the structure taught by Hendler et al. in view of Hill et al. and Govorkov et al. meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed  invention to construct the device  of Hendler et al. in view of Hill et al. and Govorkov et al. with the method of claim 19, since the method steps are obvious in light of the resultant structure.

Allowable Subject Matter
Claims 5 would is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 5, although the prior art teaches examples of Laser illumination system, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 5, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        August 12, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872